Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 16/317,906 filed 1/15/19. Claims 1-3 & 5-15 are pending. Claims 4 & 16 have been cancelled due to an amendment.
Allowable Subject Matter
Claims 1-3 & 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious a planetary gear arranged coaxially with the output shaft and configured to transmit the torque from the electric motor to the output shaft, wherein the motor shaft is configured to provide the torque from the electric motor to the planetary gear, the planetary gear including a ring gear that is rotationally fixed relative to a rotationally movable part of the coupling in combination with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 12/29/21 with respect to claims 1-3 & 5-15 have been fully considered and are persuasive. The objection of claim 14 has been withdrawn. The rejection of claim 13 under 35 U.S.C. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wittler ‘926 teaches an electric motor with clutch/brake unit, but lacks the planetary gear set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HUAN LE/Primary Examiner, Art Unit 3659